UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission File Number: 001-31588 COMMUNICATIONS SYSTEMS, INC. (Exact name of registrant as specified in its charter) Minnesota 41-0957999 (State or other jurisdiction of incorporation or organization) (Federal Employer Identification No.) 10900 Red Circle Drive, Minnetonka, MN 55343 (Address of principal executive offices and zip code) Registrants telephone number, including area code: (952) 996-1674 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.05 par value NASDAQ Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES ☐
